Order entered May 13, 1966, denying defendants’ motion for an order pursuant to CPLR 3012 (subd. [b]) dismissing the action because of plaintiff’s failure to serve a complaint, and granting plaintiff’s cross motion for an order extending the time within which to serve a complaint, unanimously reversed, on the law and the facts and in the exercise of discretion, with $30 costs and disbursements to appellants, defendants’ motion granted, plaintiff’s cross motion denied, and the action dismissed. The action was commenced by service of summons on February 27, 1964. Although a complaint had been demanded on March 17, 1964, it was not served until March 7, 1966, after defendants had moved to dismiss the action. We find no reasonable justification in this record for delay so prolonged. The complaint discloses plaintiff’s grievance to be that defendants, in the course of demolishing a building adjacent to the westerly wall of a building owned by plaintiff, negligently removed the lateral support and the underpinning for the wall. Plaintiff’s excuse for his delay is that he needed a written report from a building engineer in order to frame the complaint and that he encountered difficulties in securing the services of an engineer. It appears, however, that an engineer had in fact prepared written reports in November, 1964 and had escrowed them with plaintiff’s attorney against payment of his $150 fee. While it is averred that the reports were not available for use by plaintiff before January of this year, the sole reason is that the engineer was continuously refused his fee until that month and was paid only after he had sued plaintiff’s attorney. Moreover, the complaint itself shows that an engineer’s report was hardly necessary for its preparation. Settle order on notice. Concur — Botein, P. J., McNally, Stevens, Steuer and Bastow, JJ.